Citation Nr: 1642976	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel
INTRODUCTION

The Veteran had active duty service from January 1962 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current tinnitus had onset during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including hearing and tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran asserts that he has bilateral hearing loss and tinnitus as the result of exposure to loud noises during active duty.  In various written statements and during his August 2016 Board hearing, the Veteran reported that his military occupational specialty (MOS) was Aviation Hydraulics Mechanic and he worked on airplanes as  a maintenance crew for approximately three and a half years while stationed at the Miramar Air Station in San Diego, California.  He had to work on planes while they were running at full throttle to locate any problems and also helped refuel the planes.  He only used Mickey Mouse ear muffs, which helped muffle the noise but did not protect his ears from all the noise from the planes and the flight line.  He also had to remove the ear muffs to communicate with fellow crew members.  He also stated he was exposed to noise from rifle range while in basic training. 

Historically, the Veteran served on active duty in the Army from January 1962 to May 1966.  His service personnel records confirm that his military occupational specialty (MOS) was an Aviation Structural Mechanic (Hydraulics) in the Navy.

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of hearing loss.  His service entrance examination, performed in January 1962, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
15
LEFT
15
15
15
/
15

The Veteran's May 1966 separation examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
5
LEFT
5
5
10
10
15

After separation from service, the Veteran was afforded a VA audiology examination in April 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that gradual decline in his hearing acuity since military service.  He reported he worked as an aircraft mechanic in service, and worked on incoming and outgoing planes on the flight deck, checking hydraulic systems with planes revved up.  After military service, he worked as a draftsman, an engineering technician and a survey crew; he had some noise exposure from chainsaws and mowers while wearing hearing protection, and from hunting and power tools.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
26
26
35
45
LEFT
100
105
105
105
105

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 0 percent in the left ear.  The diagnoses were mild to moderate sensorineural hearing loss at 3000 to 4000 Hertz in the right ear and profound, primarily sensorineural hearing loss across all frequencies in the left ear.  

The examiner opined that it is not likely that the Veteran's current hearing loss or tinnitus was the result of noise exposure in the military.  In support of this opinion, the examiner noted that all thresholds through 4000 hertz were well within normal range, each time the Veteran was tested in service, in 1962, 1963, 1964, and 1966, with no significant change in hearing from 1962 to 1966.  

An April 2014 private audiology report reflects that the Veteran was seen for hearing evaluation and that he had known hearing loss in both ears.  The diagnoses were sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
60
LEFT
105
110
110
110
110

The audiologist stated that upon review the Veteran's personal account of noise exposure during his military service, it is very likely the hearing loss in the right ear is due to noise exposure.  The Veteran reported he was exposed to aircraft noise while he was an aircraft hydraulics mechanic and although he wore ear protection at times, the noise from a jet engine at full speed can exceed 170 decibel, which can cause significant damage to the inner ear in a matter of seconds.  It was noted that exposure to this level of noise over the course of 4 years could as likely as not caused permanent hearing loss, even years later.  The audiologist added the following explanation:

Swelling of the hair cells after noise exposure can lead to cell rupture and permanent irreparable hearing loss. If the number of hair cells affected is small, there may be no perceptual change in hearing following early exposures.  However, the effects of these small changes can be cumulative; a key factor in the insidious nature of noise exposure.  It may take years before the soldier perceives any change in hearing, or, the changes are recorded on a hearing examination.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has bilateral hearing loss which was incurred during his active military service.

Initially, there is a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385, as evidenced by the VA and private audiology examinations.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

As for his reported exposure to combat noise from air craft noise, the Veteran's service personnel records show that he served as an Aviation Structural Mechanic (Hydraulics).  This is consistent with the Veteran's contentions that he was exposed to significant acoustic trauma in service.  As such, the Board finds the Veteran's contentions regarding his military noise exposure credible.

Regarding the etiology of the Veteran's bilateral hearing loss, a VA examiner and a private physician have offered contrasting opinions.  As noted, the private audiologist has linked the Veteran's current hearing loss to his military service.  While the private audiologist relied upon the Veteran's reported history, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service exposure to noise or a gradual decrease in hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that while the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, the private audiologist's opinion was well reasoned and supported by a rationale that was consistent with the other evidence of record.

The April 2011 VA examiner, following a review of the claims file, provided a contrasting opinion.  While the opinion was supported by a rationale consistent with other evidence of record, in formulating an opinion the examiner relied upon the fact that the Veteran's service treatment records were negative for hearing loss.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service).  The Board therefore finds that this opinion stands in contrast with the Court's holdings in Hensley that in certain circumstances service connection for hearing loss may be granted even when a hearing loss "disability" as defined under 38 C.F.R. § 3.385 is not demonstrated upon discharge from service.  Further, in this case, the lack of notion in the official record contemporaneous with the alleged trauma is not fatal to the Veteran's claim, as the Veteran served as an aircraft mechanic, and, as noted above, such an incident is consistent with the Veteran's military service.  38 U.S.C.A. § 1154(b) (West 2014).

Accordingly, the Board finds that the medical opinions of record, at the least, in relative equipoise.  Both opinions were consistent with other evidence of record.  While the Board's review of the Veteran's service treatment records fails to show in-service diagnosis or treatment for bilateral hearing loss, the Veteran is competent to report symptoms, as well as events to which he had first-hand knowledge.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this regard, the Board observes that the April 2014 private audiologist noted that the Veteran had mixed hearing in his left ear, which is likely due to surgery to repair the middle ear bones, and perforation in his left ear drum.  However, the April 2011 VA examiner opined that the Veteran's left ear hearing loss was 'primarily sensorineural hearing loss across all frequencies in the left ear.'  Therefore, the exact same rationale offered to support the grant of service connection for right ear hearing loss is applicable to the Veteran's left ear hearing loss.  Accordingly, with application of the benefit of the doubt rule, entitlement to service connection for bilateral hearing loss is warranted.

Tinnitus

With regard to the Veteran's claim for tinnitus, the Veteran asserts that his tinnitus had its onset in service.  He filed his claim for service connection for bilateral tinnitus in September 2010.  Service treatment records are silent for any treatment for tinnitus.  The April 2011 VA audiology examination report reflects that the Veteran reported he had tinnitus in the left ear only, about two times per week, lasting up to two minutes, for the past 10 to 20 years, but not prior to that time, when asked specifically.  However, the record shows that when the Veteran was seen by the private audiologist in April 2014, he reported tinnitus in both ears.  

Further, the Veteran asserted in his September 2011 notice of disagreement and during his August 2016 Board hearing that the first time he could recall ringing in his ears was after he started working on the flight line in July 1962.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the competent evidence of record shows current complaints of tinnitus and a medical diagnosis of tinnitus.  Additionally, the Veteran avers that his tinnitus started in service.  The April 2011 VA examiner provided an opinion that the Veteran's tinnitus is not likely as not related to his military noise exposure because the Veteran denied tinnitus prior to 10 to 20 years ago.  However, subsequent to the April 2011 VA examination, the Veteran provided statements that dated September 2011 and clarified that he first experienced ringing in his ears in 1962 while in service.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that the Veteran's lay testimony regarding onset of tinnitus in service to be credible.

In light of the Veteran's lay testimony, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is found credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.

In this regard, the Veteran has reported the onset of his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing extensive noise exposure in service.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as an aircraft mechanic.  38 U.S.C.A. § 1154(a) (West 2014).  The Board further found the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


